Case 1:20-cv-00058-CG-B Document 14 Filed 03/08/21 Page 1 of 1          PageID #: 107




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 NATHANIEL BAKER, #289752,                 )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CIVIL ACTION NO. 20-0058-CG-B
                                           )
 CYNTHIA STEWARD, et al.,                  )
                                           )
       Defendants.                         )

                                       ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court. It is ORDERED that this action be

DISMISSED without prejudice, prior to service of process, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), because Baker’s amended complaint fails to state a claim upon

which relief may be granted.

       DONE and ORDERED this the 8th day of March, 2021.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
